Citation Nr: 1042933	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of nasal 
injuries, to include a deviated septum.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to July 1960.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, denied entitlement to service connection for 
sinusitis; residuals of nasal injuries, to include a deviated 
septum; and a mental disorder, to include PTSD.  The March 2005 
rating decision was issued pursuant to an Administrative Decision 
promulgated by the Cleveland RO earlier that same month which 
determined that the Veteran's injuries sustained in an auto 
accident on June 23, 1958 were not in the line of duty, and were 
the result of the Veteran's willful misconduct.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in November 2007, the Veteran indicated that he wished 
to testify at a hearing before the Board at the local RO.  In 
March 2009, the Veteran withdrew his hearing request and did not 
seek to reschedule the hearing.  As such, there is no hearing 
request pending at this time.  38 C.F.R. § 20.702(e).

The case was remanded by the Board to the RO in June 2009 for 
additional development of the record.  

In a December 2007 statement, the Veteran requested that the RO 
reconsider its determinations as to several issues that were 
denied in a rating decision of December 2007.  The Veteran also 
raised a new claim in that statement, which was addressed by the 
RO in a May 2008 rating decision.  In addition, the RO granted 
service connection for depression therein.  However, it does not 
appear that the RO reconsidered the other determinations made in 
the October 2007 rating decision as was requested by the Veteran.  
Accordingly, this matter is referred to the RO for the 
appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the RO failed to substantially comply with the 
Board's June 2009 remand directives, and as such, another remand 
is required.  Importantly, a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance with 
the terms of the remand.  Additionally, where the remand orders 
of the Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks service connection for PTSD, sinusitis, and 
residuals of nasal injuries, to include a deviated septum.  The 
Veteran asserts these injuries were sustained as a result of an 
in-service automobile accident in July 1958.  In a July 2004 
Report of Accidental Injury in Support of Claim for Compensation, 
the Veteran indicated that he was involved in a July 1958 
automobile accident during his military service.  He reported 
that he rear-ended a parked gas truck and suffered from head, 
facial, nose, chest, and back injuries.  The Veteran stated that 
at the time of the accident, he was on an authorized pass from 
active duty and driving under the influence of alcohol.  The 
Veteran contends that the July 1958 automobile accident caused 
his PTSD, sinusitis, and residuals of nasal injuries, to include 
a deviated septum.  

The Veteran was admitted to the United States Naval Hospital in 
Oakland, California, in July 1958, following an automobile 
accident.  The hospital report states that the Veteran was the 
driver of the vehicle that was involved in the accident.  He was 
initially treated at Fairmont Emergency Hospital and transferred 
to the naval hospital after his vital signs had stabilized.  Upon 
admission, the Veteran was noted as being disoriented, confused, 
and talked repeatedly to people who were not present at the 
facility.  Although, he responded to painful stimuli without 
difficulty, there was "evidence of possible ethanol ingestion 
prior to the accident."  The Veteran was hospitalized for 
approximately twelve days and discharged with a diagnosis of 
lacerated wounds to the face and chest, with no artery or nerve 
involvement.  It was determined that the Veteran's injuries were 
not due to his own misconduct, and he was discharged back to 
active duty.  Prior to discharge from service, in September 1958, 
a Judge Advocate General (JAG) held that the Veteran's injuries 
were suffered in the line of duty and not the result of his own 
misconduct.

Throughout the pendency of this appeal, the Veteran has contended 
that his PTSD, sinusitis, and residuals of nose injuries are due 
to the July 1958 in-service accident.  In numerous personal 
statements of record, the Veteran admits that alcohol led to the 
July 1958 accident. In a May 2005 PTSD questionnaire, the Veteran 
recounts the facts surrounding the accident, and states that 
"alcohol led to the car accident."  He further added that he 
stayed intoxicated while on days of liberty, and was "drunk most 
of the time."  Similarly, during a December 2004 VA examination, 
the Veteran reported to the examiner that he was driving while 
intoxicated in July 1958, which caused serious wounds to himself, 
and a passenger (fellow soldier) to be ejected from the 
automobile. 

A January 1959 personnel record notes that the Veteran went to 
court in November 1958 for a reckless driving charge that 
occurred in July 1958 at Fremont, California.  The Veteran was 
fined $220.00 and 2 years probation.  Then in January 1959, the 
Veteran violated his probation by speeding, driving a government 
truck without a driver's license, no trip ticket, and no I.D. 
card.

In December 2004, the Veteran was afforded a VA examination for 
his claimed sinusitis, residuals of nose injuries, and PTSD.  The 
December 2004 VA examiner diagnosed him with chronic PTSD, a 
history of motor vehicle accident with nasal fracture, and 
chronic vasomotor rhinitis.  The VA examiner concluded that there 
was no evidence of a current deviated nasal septum or significant 
nasal deformity, and his congestion was most likely a vasomotor 
rhinitis likely to be related to the July 1958 in-service 
automobile accident.  On the other hand, the other VA examiner 
opined that the Veteran's PTSD was most likely caused by or a 
result of military trauma at the time of the motor vehicle 
accident in the service.

In a March 2005 Administrative Decision, the RO determined that 
the Veteran's injuries sustained in the July 1958 automobile 
accident were not incurred in the line of duty, but rather due to 
his own willful misconduct.  The RO explained that even though 
there is a service department finding of the accident occurring 
in the line of duty, there is no justification or rationale in 
support of the decision reached in September 1958 by the JAG.  
Furthermore, the Veteran's own admission of being intoxicated at 
the time of the accident, and the hospital treatment report 
suggesting possible ethanol ingestion prior to the accident are 
strong mitigating factors against the service department's 
findings.  As such, in the March 2005 rating decision, the RO 
denied the Veteran's claims because his injuries due to the July 
1958 accident were attributable to his own misconduct and not the 
result of being in the line of duty.

Direct service connection may be granted only when a disability 
or cause of death was incurred or aggravated in line of duty, and 
not the result of the Veteran's own willful misconduct; or, for 
claims filed after October 31, 1990, not the result of abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a).  An injury or disease 
incurred during active military, naval, or air service shall not 
be deemed to have been incurred in line of duty if such injury or 
disease was a result of the abuse of alcohol or drugs by the 
person on whose service benefits are claimed.  38 C.F.R. 
§ 3.301(d).

VA's General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990. See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 
(1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

"Willful misconduct" is defined as an act involving conscious 
wrongdoing or known prohibited action. It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences and must be the proximate 
cause of injury, disease or death. 38 C.F.R. § 3.1(n)(1), (3).

In the context of VA benefits, the simple drinking of alcoholic 
beverages is not of itself willful misconduct. However, the 
deliberate drinking of a known poisonous substance or under 
conditions which would raise a presumption to that effect will be 
considered willful misconduct.  If, in the drinking of a beverage 
to enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the person's 
willful misconduct. 38 C.F.R. § 3.301(c)(2).  Alcohol abuse means 
the use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death of 
the user.  38 C.F.R. § 3.301(d).  

Importantly, a service department finding that injury, disease or 
death was not due to misconduct will be binding on VA, unless it 
is patently inconsistent with the facts and the requirements of 
laws administered by VA.  38 C.F.R. § 3.1 (m), (n).  

Prior to making a determination as to whether the Veteran's 
claimed disorders are related to his military service, the Board 
must first determine whether the July 1958 automobile accident 
resulted in the line of duty and was not due to willful 
misconduct or was due to willful misconduct.  

As previously reported, the Veteran was transported to Fairmont 
Emergency Hospital via ambulance and transferred to the naval 
hospital after stabilization.  While the treatment records 
associated with his treatment at the naval hospital are of 
record, there are no records of treatment from the ambulance 
provider (Fremont Emergency Ambulance) or Fairmont Emergency 
Hospital.  The Centerville Police Department was also to be 
contacted for statements or reports.  In November 2009, the 
Veteran reported that he had called each of these departments and 
that Fremont Emergency Ambulance, Fairmont Emergency Hospital and 
the Centerville Police Department no longer had records.  

Pursuant to the June 2009 remand, the RO was instructed to obtain 
copies of the complete Line of Duty determination records and 
accompanying investigation reports for the Veteran's injuries 
sustained during the July 1958 automobile accident.  The RO 
contacted the National Personnel Records Center which reported 
that the document was not of record.  The RO did not take any 
other action in order to obtain the requested documents.  The RO 
never attempted to obtain the Veteran's complete personnel file 
which may contain narratives associated with the accident or 
treatment for injuries sustained as a result of the accident.  

Additionally, the RO was instructed to contact the Military 
Police for records, but this was not accomplished.  These 
documents are essential to the Veteran's claims; therefore, 
additional development is necessary prior to a final 
determination of this case.

Additionally, the Judge Advocate General (JAG) office and/or the 
Naval Criminal Investigative Service may be able to provide a 
complete report prepared by the Veteran's commanding officer or 
by the regarding the July 1958 automobile accident.  

In addition, the RO should attempt to obtain documentation 
pertaining to the reckless driving offense in July 1958 for which 
the Veteran was fined $220.00 and 2 years probation in 
California.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and other appropriate records 
depositories to obtain a copy of the 
Veteran's complete official military 
personnel file (OMPF).  

2.  Contact the Navy's Office of the Judge 
Advocate General to obtain the complete 
Line of Duty determination records and 
accompanying investigation reports for the 
Veteran's injuries sustained during the 
July 1958 automobile accident.  

3.  Obtain any statements or reports from 
the Military Police at the United States 
Naval Station in Long Beach, California, 
concerning the July 1958 automobile 
accident.  If such facility is now closed, 
document that in the claims folder and 
request the line of duty determination and 
any supporting documentation 
from the Naval Criminal Investigative 
Service. 

4.  As the documentation sought above 
pertains to records available within a 
department or agency of the Federal 
government, efforts to obtain such records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

5.  Additionally, request records 
pertaining to the reckless driving charge 
in July 1958 for which the Veteran was 
fined $220.00 and 2 years probation from 
the Superior Court of California, County of 
Alameda, and/or other appropriate facility.  
All attempts to obtain the foregoing 
documents should be fully outlined 
according to applicable procedures, and any 
negative response received should be in 
writing and made part of the record.

6.  Thereafter, the issues on appeal should 
be readjudicated. If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


